Investor Contacts: Rusty Cloutier President & CEOor Jim McLemore, CFA Sr. EVP & CFO Media Contact:Alex Calicchia Chief Marketing Officer MIDSOUTH BANCORP, INC. DECLARES REGULAR DIVIDEND LAFAYETTE, LA., April 26, 2011/PRNewswire-FirstCall/ MidSouth Bancorp, Inc.(“MidSouth”) (NYSE Amex: MSL),announced a cash dividend was declared in the amount of seven cents ($.07) per share to be paid on its common stock on July 1, 2011 to shareholders of record on June 16, 2011. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $1.0 billion as of March 31, 2011.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 34 locations in Louisiana and Texas and 48 ATMs.
